Per Curiam.

The respondent was admitted to practice by this court on December 20, 1950. By order of this court dated June 16, 1969, respondent was suspended from the practice of law for a period of one year, effective September 1, 1969. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm in part and disaffirm in part the report of the Justice of the Supreme Court to whom the issues were referred for hearing and report.
The reporting Justice sustained, inter alia, the following charges of professional misconduct alleged against respondent: *44grossly neglecting the interests of his client and his fiduciary duty as the executor of an estate; signing a contract for the sale of real property as executor when letters testamentary had never been issued and failing to ever arrange a closing date; after being retained in an action against the City of New York and filing a notice of claim, neglecting the interests of his client; after being retained in a personal injury matter, informing his client that he had been offered a $750 settlement, however the client was never able to contact respondent to accept the offer and to the date of the charges herein the case was never settled; failing to co-operate with the petitioner in its investigation of complaints made against him; and failing, in compliance with the rules of this court, to notify two of his clients that he had been suspended from the practice of law.
After reviewing all of the evidence, we are in accord with the findings of the Referee. Accordingly, that branch of petitioner’s motion which seeks confirmation in part of the Referee’s report is granted and the branch of the motion which seeks disaffirmance in part of the Referee’s report is denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and he hereby is, disbarred from further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Gulotta, P. J., Hopkins, Martuscello, Latham and Mollen, JJ., concur.